Citation Nr: 0117443	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1964 to August 1968.

This appeal arises from an August 1998 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
an increased evaluation in excess of 70 percent disabling for 
the veteran's post-traumatic stress disorder (PTSD).  The 
veteran appealed this decision.

In his February 1999 notice of disagreement, the veteran 
requested that his claim be forwarded to the RO in Roanoke, 
Virginia.  He stated that as he worked as a veterans' 
representative at the RO in Philadelphia, Pennsylvania, it 
would be a conflict of interest for Philadelphia to conduct 
further adjudication on his claim.  The claims file was sent 
to the Roanoke, Virginia, RO and a statement of the case was 
completed in May 1999.

The veteran appointed the Vietnam Veterans of America as his 
accredited representative in February 1998.  However, while 
this case was waiting for appellate review, the veteran 
submitted a new VA Form 21-22 that indicated his preference 
that the Maryland Department of Veterans' Affairs act his 
representative from March 26, 2001.

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the Baltimore RO for appropriate action.


REMAND

In his substantive appeal of June 1999, the veteran requested 
a hearing before the Board of Veterans' Appeals (Board).  
However, before such a hearing could be convened, he 
indicated in a mid-June 2001 facsimile that the Board conduct 
no further action on his claim.  At that time, he requested 
that his claim be returned to the "original jurisdiction" so 
that he could receive a hearing before a Department of 
Veterans Affairs (VA) Decision Review Officer sitting at the 
RO in Baltimore, Maryland.  The Board, in order to comply 
with the veteran's due process rights under 38 U.S.C.A. 
§ 7107(b) (West Supp. 2000), must remand this claim so that 
the appropriate hearing may be conducted.

The facsimile of June 2001 also indicated that the veteran 
had changed his residence to the State of Maryland.  
Therefore, in order to comport with the veteran's wishes, and 
as he has established a new residence in Maryland, the 
Roanoke, Virginia RO should arrange for his claims file to be 
forwarded to the RO in Baltimore, Maryland, and that he is 
scheduled for a hearing on appeal before a Decision Review 
Officer at that location.

Under the circumstances, the undersigned finds that a REMAND 
is warranted and the RO should complete the following action:

The Roanoke, Virginia RO should 
appropriately forward the veteran's 
claims file to the Baltimore, Maryland 
RO.  Thereafter, the veteran should be 
scheduled for the next available hearing 
on appeal before a VA Decision Review 
Officer sitting at the Baltimore, 
Maryland RO.  He and his representative 
should be informed of the time, date, and 
place this hearing is scheduled.  If the 
Decision Review Officer's decision does 
not award the veteran all benefits sought 
on appeal, he and his representative 
should be issued a supplemental statement 
of the case and the claim should then be 
returned to the Board for final 
adjudication.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action 

until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



